DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
Response to Amendment
Applicant's response submitted 07 March 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The rejections under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, are withdrawn;
Claims 21-25 remain withdrawn from prosecution; &
Claims 1-7, 9-11 & 13-20 are pending for review.
Claim Rejections
Examiner’s Note: While the invention recited in Claims 1 & 17 & the invention recited in Claim 16 appear separate & independent inventions, a requirement for restriction is not proper as the claims do not create an undue or serious search burden as evidenced by the attached search history [See MPEP 803].
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note:	The prior art relied upon in the following office action is as follows:
-
Rizzuto, US #2016/0033141
[Rizzuto ('141)]

-
Shozo et al., US #2004/0182849
[Shozo ('849)]






~ 35 USC § 102 ~
Claims 1-14 & 17-19 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shozo ('849).
In Re Claims 1-10, 12-14 & 17-19, Shozo ('849) discloses:
Cl. 1: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising an interior compartment (Cooking Chamber #10) defined by a top wall (Top Wall #14), a bottom wall (Bottom Wall #15), first and second side walls extending between the top wall and the bottom wall (Side Walls #12, 13), a back wall (Rear Wall #11), and a door panel (Door #2);
a food cooking support member within the interior of the compartment (Grill Plate #70);
a heat transfer device positionable within the interior compartment and spaced below the food cooking support member (Fig. 8, 9: Tray #30 beneath Grill Plate #70), wherein the heat transfer device comprises:
a heatable tray configured to transfer heat to food supported by the food cooking support member (Bottom Plate #31 of Tray #30); and
a radiant lower heating source positioned below the heatable tray (Electrodes #42, 43 beneath Bottom Plate #31); and
an upper heating source positioned within the interior compartment above the food cooking support member(Heater #4).
Cl. 17: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising an interior compartment (Cooking Chamber #10) defined by a top wall(Top Wall #14), a bottom wall (Bottom Wall #15), first and second side walls extending between the top wall and the bottom wall (Side Walls #12, 13), a back wall (Rear Wall #11), and a door panel (Door #2); and
a rack and tray system positionable within the interior compartment, the rack and tray system comprising:
a rack for supporting food (Grill Plate #70); and
a lower heating source spaced below the rack, the lower heating source comprising:
a heatable tray configured to transfer heat to food supported by the rack  (Fig. 8, 9; Para. 68-69: Bottom Plate #31 of Tray #30, located beneath Grill Plate #70, transfers steam / heat to articles placed on Rack #70) ; and
a radiant lower heating source positioned below the heatable tray (Electrodes #42, 43 beneath Bottom Plate #31).
Cl. 16: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising
an interior compartment (Cooking Chamber #10) defined by a top wall (Top Wall #14), first and second side walls (Top Wall #14), a back wall (Bottom Wall #15),
a door panel (Door #2), and
a bottom member (Tray #30),
wherein the bottom member comprises a removable heatable tray with a top tray surface (Top surface of Bottom Panel #31) that defines the bottom of the oven body (At least Para. 45: Tray #30, comprising Bottom Panel #31, is placeable on one of each pair of Rails #21, 23 & 25, indicates Bottom Member / Tray #30 is removable; Tray #30, being the lower heat source of Oven #100, constitutes the bottom body / wall of Cooking Cavity #10); and
a first heating source positioned below the top tray surface (Electrodes #42, 43 disposed beneath Bottom Panel #31); and
a second heating source positioned adjacent to the top wall (Heater #4 near Top Wall #14).
Cl. 2: wherein the heatable tray comprises a relatively flat surface (Fig. 1-3, 7-9: Bottom Plate #31 of Tray #30 is shown as a flat surface).
Cl. 5: wherein the heatable tray comprises a pattern of at least one of raised and depressed areas (Fig, 2, 3, 7, (: Tray #30 includes depressed areas comprising at least one of the trough on each side of Bottom Plate #31 (Fig. 2, 9), & Bottom Plate #31 relative to Flange #33 & Stepped Portion #36; Tray #30 includes raised areas comprising at least one of Bottom Plate #31 relative to the surrounding trough, Stepped Portion #36 & Flange #33).
Cl. 6: wherein the heatable tray further comprises at least one side wall extending from a top tray surface (Side Wall #32, which extends from Bottom Wall #31 to Top Surface / Flange #33).
Cl. 7: wherein the heatable tray is spaced from the bottom wall of the interior compartment (Tray #30 is spaced from Bottom Wall #15 when installed on any one of Support Rails #21, 22 & 23).
Cl. 9, 12: wherein the lower heating source comprises at least one heating element positioned below the heatable tray / wherein the oven further comprises a lower heating source positioned below the heat transfer device (Heating Elements / Electrodes #42, 43 are positioned below Bottom Plate #31 of Tray #30).
Cl. 10: wherein the heatable tray is removable (At least Para. 45: Tray #30 is movable, i.e. capable of being removed, to be positioned on any one of Rails #21-23).
Cl. 13: wherein the heatable tray comprises an electrical connection for engagement with a receptor within the interior compartment (Terminals #44).
Cl. 14: wherein the upper heating source is positioned adjacent to the top wall (At least Fig. 1: Heater #4 is shown adjacent Top Wall #14).
Cl. 18: further comprising a second heating source positioned above the rack and tray system and within the interior compartment (Heater #4).
Cl. 19: wherein the heatable tray provides for both conduction heating (Para. 55: Tray #30 cooks food placed thereon, i.e. by conduction) and radiation heating of food products positioned on a portion of the rack and tray system (A body that is heated inherently radiates heat to cooler objects, e.g. food placed on a grill / rack above the heated body).
In Re Claim 11, with respect to “wherein the heatable tray is adapted for use as an independent cooking device outside the oven”, this recitation is considered by Examiner to be functional language.  It has been held that the recitation that an element is “adapted to” or "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  The tray of Shozo ('849) is capable of independently cooking food placed thereon (Para. 55); consequently, with a proper or appropriate support base that includes power supplies (Similar to Sockets #24-26), the tray of Shozo ('849) is considered capable of operating in a stand-alone manner from the cooking appliance.
~ 35 USC § 103 ~
Claims 3 & 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Shozo ('849).
In Re Claims 3 & 4, with respect to “wherein the heatable tray comprises [Cl. 3: raised rib features] / [Cl. 4: a plurality of grates]”,  the configured of the tray with or without ribs &/or grates would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of either a ribbed surface or a plurality of grates solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the appliance of Shozo ('849) would function equally well in either configuration).

Claims 15 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang ('959) in view of Thabit ('353) as applied to at least one of Claims 1 & 17 above, and further in view of Rizzuto ('141).
In Re Claims 15 & 20, with respect to “further comprising a steam cleaning mode in which the [Cl. 15: heatable] tray is further adapted to contain a quantity of liquid and convert at least a portion of the quantity of liquid into steam”, Shozo ('849) discloses utilizing the tray / pan to generate steam within the oven cavity (Para. 68-69: Water is placed in Tray #30 to generate steam) but is silent on a steam cleaning mode.
Nevertheless, Rizzuto ('141) discloses from the same Oven / Cooking Appliance field of endeavor as applicant's invention, the use of a steam cleaning mode of operation in an oven (Para. 14, 28, 31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the steam cleaning mode of Rizzuto ('141) into the oven of Shozo ('849) for the purpose of providing an oven with self-cleaning means & improving functionality & cleanliness of the oven (Para. 1, 4.
Response to Arguments
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762